DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
 
Response to Amendment
This action is responsive to the applicant’s amendment filed on 11/24/2021. Claims 1-21 are remain pending in the application. Applicant’s amendment has been fully considered, and overcome the rejection under 35 U.S.C. 103 set forth in the Final office action dated 08/25/2021. However, upon reconsideration, a new ground of rejection and objection have been made. See rejection and objection below for details.

Response to Arguments
In response to Applicant's argument regarding rejection under 35 U.S.C. 103 in Remarks page 7-8, “In Ishii, however, irrespective of whether the selection signal 309 “on” or “off”, the operands of the product sum operation disclosed therein are selected from the same set of complex values (i.e. via inputs 301,302,303,and 304). For instance, as described by the office in page 6 of the office action, “[in] Ishii, figure 4 … and the input of “303, 304, 302, 301” are from the same source just in different order, neither of them describe the set of scalar complex number claim herein which is from a different source (i.e. from a third source register or 

Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:
Claims 2, 9 and 16 recites “a third source register”. For antecedent basis reasons, this should recite “the third source register”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (US 20090077154) in view of Van Kampen (US 20160239297) (IDS dated 08/21/2020).

Regarding claim 1, Matsuyama teaches a processor (Matsuyama, Figure 1, microprocessor 1) comprising: 
a decoder to decode instructions including a multiply-accumulate (MAC) instruction (Matsuyama figure 1, [0041] the execution control section 10 fetches an instruction and decodes the fetched instruction. [0017] the execution control section fetches instructions containing a complex MAC instruction); 
first and second source registers to store a first plurality of complex values and a second plurality of complex values, respectively, each complex value comprising a real value and an imaginary value (Matsuyama, [0018] the first register stores first and second complex data and second register stores third and fourth complex data, each having a real part and an imaginary part. [0021] the complex MAC unit using vector data held in first register and second register); 
	Multiply-accumulate (MAC) execution circuitry coupled to the first and second source registers comprising multiplier circuitry, adder circuitry, and accumulator circuitry to execute the MAC instruction (Matsuyama, figure 1-3, illustrate the MAC unit 13 coupled to the registers R2 and R3 [i.e. first and second source registers], wherein the MAC unit comprises as shown in figure 3 comprises multiplier 1320-1323, adder 1340-1341, 1350 and accumulator 1370) 
Mode selection circuitry to select between at least two execution mode for the MAC execution circuitry including a first mode in which the MAC execution circuitry is to perform complex multiply-accumulate operations using real and imaginary values from the first plurality of complex values and the second plurality of complex values (Matsuyama, figure 3, S_ISEL [i.e. mode selection circuitry] performs selections for selectors 1310-1313. [0055-0056] describes how the complex values are fed into IN2[3], In2[2], IN[3], IN[2] and IN2[1], IN2[0], IN[1], IN1[0]. [0048-0052] when S_ISEL is “1”, the selector 1310-1313 selects IN1[1], IN[0], IN1[3], and IN1[2], respectively, to perform complex multiplication.)
Matsuyama further discloses a second mode where then S_ISEL is 0, the MAC execution circuitry is to replace one or more of the real or imaginary vales from the first and second plurality of complex values with one or more real or imaginary values (see figure 3 of Matsuyama [0048-0052])
Matsuyama does not teach replacing one or more of the real or imaginary values from the first and second plurality of complex values with one or more real or imaginary values specified in a set of scalar complex numbers or with zeroes, wherein the set of scalar complex numbers is stored in a third source register or specified by an immediate value of the MAC instruction.
However, Van Kampen teaches a method of performing a real-complex multiplication wherein such method replaces one or more of the real or imaginary values from the complex value with zero (Van Kampen, [0005] in a DSP context, a real-complex multiplication may be perform by using a complex multiplication where the imaginary part is set to zero. Note: Examiner interpreted the limitation as replace one or more of the real or imaginary values from the first and second plurality of complex values “with zeroes”, instead of a set of scalar complex numbers because only one elements associated with “or” needs to be satisfied to read on the claim limitation.)
		
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Matsuyama’s MAC execution unit 13 to set the imaginary of IN1[1] and IN1[3] to 0 as disclosed in Van Kampen. This modification would have 

As modified, the combined system of Matsuyama in view of Van Kampen teaches a system to decode and execute a MAC instruction that comprises selector circuitry to select between different modes, wherein first mode performs complex multiplication accumulation operation and second mode replaces one or more imaginary values from first and second complex values with zeroes.

Regarding claims 8 and 15, recite method and product claims, respectively, that would be practiced by the apparatus claim 1, therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 2-7, 9-14, and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant claims an apparatus, a method and a product to comprising a decoder to decode instructions including a multiply-accumulate (MAC) instruction; first and second source registers to store a first plurality of complex values and a second plurality of complex values, respectively, each complex value comprising a real value and an imaginary value; multiply-accumulate (MAC) execution circuitry coupled to the first and second source registers comprising multiplier circuitry, adder circuitry, and accumulator circuitry to execute the MAC instruction; and mode selection circuitry to select between at least two execution modes for the MAC execution circuitry including a first mode in which the MAC execution circuitry is to perform complex multiply-accumulate operations using real and imaginary values from the first plurality 
The primary reasons for indicating allowable subject matter is the specific limitation in combination with other limitations, wherein replacing one or more of the real or imaginary values from the first and second plurality of complex values with one or more real or imaginary values specified in a set of scalar complex numbers, wherein the set of scalar complex numbers is stored in a third source register. 
Matsuyama - US 20090077154
Matsuyama discloses a method and system to perform complex multiply accumulate instruction, wherein the system includes a complex MAC unit that further comprises multiplier circuitry, selector circuitry, and adder. Matsuyama further teaches a selection signal that feed into selector circuitry to select between real and imaginary values of the first and second complex numbers. However, Matsuyama does not explicitly disclose replacing one or more of the real or imaginary values from the first and second plurality of complex values with one or more real or imaginary values specified in a set of scalar complex numbers, wherein the set of scalar complex numbers is stored in a third source register. 
Ishii – US 6385635
	Ishii discloses a method and system for performing complex multiplication operation using different modes as shown in figure 4. Ishii discloses a selecting signal 309 to select between real or imaginary value using multiplexers 305-308, and performing multiplication by multiplier to output at least real and imaginary result as one mode and all real values for other mode. However, Ishii does not explicitly disclose replacing one or more of the real or imaginary values from the first and second plurality of complex values with one or more real or imaginary 
	Van Kampen – US 20160239297 
	Van Kampen discloses method and system to perform complex-complex and real-complex multiplication wherein when performing real-complex multiplication [0005] using a complex multiplication instruction where the imaginary part of the scaling argument is set to zero. However, Van Kampen does not explicitly disclose replacing one or more of the real or imaginary values from the first and second plurality of complex values with one or more real or imaginary values specified in a set of scalar complex numbers, wherein the set of scalar complex numbers is stored in a third source register.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            571-272-2764

 

 /EMILY E LAROCQUE/ Primary Examiner, Art Unit 2182